Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on August 1, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Status of Claims
Claims 47, 50-54, 57-59, 63-77, 81 and 83-86 are currently pending and are the subject of this office action.
Claims 50, 52, 54, 57-58, and 69-76 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2020.
Claims 47, 51, 53, 59, 63-68, 77, 81 and 83-86 are presently under examination.

The following species, elected by Applicant on May 6, 2020 are under examination:
a)  5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide (i.e., the compound recited in Claim 51) as the single species of BCL-2 inhibitor
b)  (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid (i.e. the compound recited in Claim 59) as the single species of MCL1 inhibitor, and
c)    Acute myeloid leukemia (i.e., the cancer recited in Claim 68) as the single cancer species.

Priority

    PNG
    media_image1.png
    114
    398
    media_image1.png
    Greyscale


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 47, 51, 53, 59, 63-67, 77, 81 and 83-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Tiran et. al. (US 2015/0031673), Kotschy et. al. (US 2015/0175623), Pan et. al. (Blood (2015) 126:363-372), Li et. al. (Leukemia (2015) 29:1702-1712, cited by Applicant) and Phillips et. al. (Blood Cancer Journal (2015) 5:e368).

For claims 47, 51 and 59, Le Tiran teaches a method of treating cancer (see [0067]) comprising the administration of a BCL-2 inhibitor, wherein the BCL-2 inhibitor is: 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide (see [0047] and claim 14, page 83, 2nd compound from the top), wherein the cancer can be bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc. (see [0067]).
Le Tiran does not teach the treatment of cancer with an MCL-1 inhibitor.  However, Kotschy teaches a method of treating cancer (see [0157] and [0158]) comprising the administration of a MCL-1 inhibitor, wherein the MCL-1 inhibitor is: (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid (see [0101] and claim 19, page 211,right column, one compound before last), wherein the cancer can be bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc. (see [0159]).
Further, the prior art in general teaches that simultaneous inhibition of BCL-2 and MCL-1 results in a synergistic treatment of certain types of cancer: see for example Pan et. al. for Acute Myeloid Leukemia (AML), Li et. al. for diffuse large B-cell lymphoma (DLBCL) and Phillips for non-Hodgkin’s lymphoma, since the inhibition of Mcl-1 overcomes the drug resistance observed with Bcl-2 inhibitors.
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid) each of which is taught by the prior art to be useful for the same purpose (treating cancers like cancer of the bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc.), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
The skilled in the art will be further motivated to combine the above BCL-2 and MCL-1 inhibitors, because the prior art already teaches that simultaneous inhibition of BCL-2 and MCL-1 is known to be synergistic for the treatment of certain types of cancer since the inhibition of Mcl-1 overcomes the drug resistance observed with Bcl-2 inhibitors.
All this would result in the practice of claims 47, 51 and 59 with a reasonable expectation of success.

For claim 53, Le Tiran teaches that the compounds can be in the hydrochloride salt form (see [0468]), thus resulting in the practice of claim 53 with a reasonable expectation of success.

For claim 77, Le Tiran teaches pharmaceutical compositions comprising the BCL-2 inhibitors with one or more pharmaceutical excipients (see [0001] and [0068]). Kotschy teaches pharmaceutical compositions comprising the MCL-1 inhibitors with one or more pharmaceutical excipients (see [0001] and [0160]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to prepare pharmaceutical compositions comprising the above BCL-2 and MCL-1 inhibitors.
The statement “for simultaneous, sequential or separate administration…” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
All this will result in the practice of claim 77 with a reasonable expectation of success.

For claims 63-66, Le Tiran teaches a method of treating cancer (see [0067]) comprising the administration of therapeutically effective amounts of a BCL-2 inhibitor, wherein the BCL-2 inhibitor is: 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide (see [0047] and claim 14, page 83, 2nd compound from the top), wherein the cancer can be bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc. (see [0067]).
Le Tiran does not teach the treatment of cancer with an MCL-1 inhibitor.  However, Kotschy teaches a method of treating cancer (see [0157] and [0158]) comprising the administration of therapeutically effective amounts of a MCL-1 inhibitor, wherein the MCL-1 inhibitor is: (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid (see [0101] and claim 19, page 211,right column, one compound before last), wherein the cancer can be bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc. (see [0159]).
Further, the prior art in general teaches that combinations of BCL-2 inhibitors and MCL-1 inhibitors are synergistic for the treatment of certain types of cancer: see for example Pan et. al. for Acute Myeloid Leukemia (AML), Li et. al. for diffuse large B-cell lymphoma (DLBCL) and Phillips for non-Hodgkin’s lymphoma, since the inhibition of Mcl-1 overcomes the drug resistance observed with Bcl-2 inhibitors.
Finally, Le Tiran teaches pharmaceutical compositions comprising the BCL-2 inhibitors with one or more pharmaceutical excipients (see [0001] and [0068]). Kotschy teaches pharmaceutical compositions comprising the MCL-1 inhibitors with one or more pharmaceutical excipients (see [0001] and [0160]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat cancer comprising the administration of therapeutically effective amounts of two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid) each of which is taught by the prior art to be useful for the same purpose (treating cancers like cancer of the bladder, brain, breast, chronic lymphoid, leukemia, colorectal cancer, cancer of the esophagus, etc.), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
The skilled in the art will be further motivated to treat cancer by administering the above BCL-2 and MCL-1 inhibitors, because the prior art already teaches that combinations of BCL-2 and MCL-1 inhibitors are known to be synergistic for the treatment of certain types of cancer, since the inhibition of Mcl-1 overcomes the drug resistance observed with Bcl-2 inhibitors.
All this would result in the practice of claims 63-66 with a reasonable expectation of success.

For claim 67, Le Tiran teaches that the cancer treated by the BCL-2 inhibitor can be leukemia (see [0006] and [0067]) and Kotschy also teaches that the cancer treated by the MCL-1 inhibitor can be leukemia (see [0159}).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat leukemia comprising the administration of therapeutically effective amounts of two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid) each of which is taught by the prior art to be useful for the same purpose (treating leukemia), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966). 
All this would result in the practice of claim 67 with a reasonable expectation of success.

For claim 81, Le Tiran teaches that the BCL-2 inhibitors are effective for the treatment of resistant cancers (see [0066]) and Kotschy teaches that MCL-1 inhibitors are effective for the treatment of resistant cancers (see [0158]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to further treat resistant cancers comprising the combination of the above BCL-2 and MCL-1 inhibitors, thus resulting in the practice of claim 81 with a reasonable expectation of success.  

For claim 83, Le Tiran teaches that “the dosage varies according to sex, age and weight of the patient, the administration route, the nature of the therapeutic indication, or of any associated treatments (see [0070]).  Since dose optimization is no more than routine practice in the pharmaceutical art, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the best dosage for each particular patient, thus resulting in the practice of claim 83 with a reasonable expectation of success.

For claims 84-86, Le Tiran teaches that the compounds can be administered either orally or in injectable form (see [0069]).  For claims 84-86, Kotschy also teaches that the compounds can be administered orally or in injectable form (see [0161]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to further to further administer the BCL-2 inhibitor and the MCL1 inhibitor both orally, both intravenously or one orally and the other one intravenously, thus resulting in the practice of claims 84-86 with a reasonable expectation of success.



2) Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Tiran et. al. (US 2015/0031673), Kotschy et. al. (US 2015/0175623), Pan et. al. (Blood (2015) 126:363-372), Li et. al. (Leukemia (2015) 29:1702-1712, cited by Applicant) and Phillips et. al. (Blood Cancer Journal (2015) 5:e368) as applied to claims Claims 47, 51, 53, 59, 63-67, 77, 81 and 83-86 above, further in view of Pan et. al (Cancer Discov. (2013) 4:362-375).

For claim 68, Kotschy teaches that the cancer treated by the BCL-2 inhibitor can be acute myeloid leukemia (see [0006]) and also teaches that the cancer treated by the MCL-1 inhibitor can be acute myeloid leukemia (see [0159}).  Further, Pan teaches that BCL-2 inhibitors are effective in treating acute myeloid leukemia (see entire document) 
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat acute myeloid leukemia comprising the administration of therapeutically effective amounts of two compositions (a BCL-2 inhibitor like 5-(5-chloro-2-{[(3S)-3-(morpholin-4-ylmethyl)-3,4-dihydroisoquinolin-2(1H)-yl]carbonyl}phenyl)-N-(5-cyano-1,2-dimethyl-1H-pyrrol-3-yl)-N-(4-hydroxyphenyl)-1,2-dimethyl-1H-pyrrole-3-carboxamide and a MCL-1 inhibitor like (2R)-2-{[(5S)-5-{3-chloro-2-methyl-4-[2-(4-methylpiperazin-1-yl)-ethoxy]phenyl}-6-(4-fluorophenyl)thieno[2,3-d]pyrimidin-4-yl]oxy}-3-(2-{[2-(2-methoxyphenyl)pyrimidin-4-yl]methoxy}phenyl)propanoic acid) each of which is taught by the prior art to be useful for the same purpose (treating acute myeloid leukemia), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966). 
All this would result in the practice of claim 68 with a reasonable expectation of success.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that: (see declaration, page 4)
Examiner’s response:
The fact that many references mention that Mcl-1 in knockout mice show liver damage, cardiotoxic effect or even embryonic lethality, do not deny the possibility that partial inhibition of Mcl-1 can be achieved without some or any side effects.  In fact, Leverson et. al. (Cell Death Dis. (2015) 1-11) teaches:
 “A key question that remains unanswered by these studies is whether normal tissues can tolerate Mcl-1 inhibition at the level required for therapeutic benefit.  The best predictions of potential on target toxicities have come from Mcl-1 knockout models.  Based on these studies, cardiac, hepatic and hematological toxicities might be anticipated for small molecule Mcl-1 inhibitors.  However, because Mcl-1 may perform essential functions unrelated to the sequestration of pro-apoptotic proteins, it remains possible that inhibition with a small molecule BH3 mimetic may be better tolerated than the complete loss of Mcl-1 protein.  It is also possible that that antitumor efficacy might be achieved through partial inhibition of Mcl-1, which could be less toxic” (see page 9, left column, second paragraph).
So, there is nothing in the prior art that teaches against treating cancer comprising the inhibition of Mcl-1.  The fact that there might be side effects when treating cancer with an Mcl-1 inhibitor, is no reason to discourage the skilled in the art to pursue Mcl-1 inhibitors for the treatment of cancer, since the skilled in the art will be able to find a dose regimen that treats the specific cancer with minimal side effects if any.  Further, when it comes to treating cancer, many times, and depending the severity or how life threatening the cancer is, some toxic side effects are accepted, like loss of weight, loss of hair, etc., since what is at stake is the life of the patient. 

Applicant argues that: (see declaration, page 5, until middle of page 6).
Examiner’s response:
What Applicant was able to demonstrate is no more than what is expected from a combination of Bcl-2 inhibitor and a Mcl-1 inhibitor: 
1- to be efficacious against certain types of cancer, since each one individually was already proven to be effective in treating cancer, as such the combination will also be expected to be effective, and
2- that under certain dose regimen, not only it will be effective in treating cancer, but it will also be non-toxic.  It is routine experimentation for the skilled in the art to find the dose regimen that will show the highest efficacy with minimum side effects.

Regarding the Ke reference, as discussed above, knockout mice do not completely correlate with was going to happen in vivo when there is partial inhibition of Bcl-2 and/or Mcl-1.  As discussed above, the Leverson reference states: “It is also possible that that antitumor efficacy might be achieved through partial inhibition of Mcl-1, which could be less toxic” (see page 9, left column, second paragraph).  Further, as discussed above, when it comes to cancer treatment, depending on the circumstances, some side effects (including weight loss) can be tolerated.  The Ke reference will not discourage the skilled in the art to pursue Bcl-2 inhibitors in combination with Mcl-1 inhibitors in order to treat cancer.
Further, the Hird reference teaches: “Even though no severe toxicities have been reported for Mcl-1 inhibitors at efficacious and pharmacodynamically active doses in the two independent studies performed in humanized Mcl-1 mouse strains, preclinical studies, are not always able to predict clinical toxicity.  Data from the ongoing phase 1 clinical studies will be critical for understanding the safety margin that Mcl-1 inhibitors can achieve in humans and the clinical management needed for safe administration of these drugs (see page65, left column, one paragraph before last).

Regarding the Leverson reference, see discussion above.

In summary, there is nothing in the prior art that teaches against treating cancer comprising the administration of a Mcl-1 inhibitor alone or in combination with a Bcl-2 inhibitor.  There is nothing in the prior art that shows that the administration in vivo of an Mcl-1 inhibitor alone or in combination with a Bcl-2 inhibitor in amounts that are efficacious to treat cancer, will result in the presence of toxic side effects. Even if side effects were to be present, it will not be a deterrent for the skilled in the art to pursue such combinations.  Side effects are almost always present within some degree in any type of treatment, the skilled in the art will always find a balance between the benefit of treating a disease (cancer in this case) and some side effects, if they eventually occur.

Applicant argues that:  The Pan and Li references (pages 7 and 8of the declaration) 
Examiner’s response:
First, the references by Le Tiran and Kotschv would have suffice to make an obviousness rejection, even without the Pan, Li and Phillips references, since the idea of combining two compounds (a Bcl-2 inhibitor and a Mcl-1 inhibitor known to have the same or similar activity) flows logically from there having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
The Pan and Li references, at minimum, reinforce the idea that having an Mcl-1 inhibitor co-administered with a Bcl-2 inhibitor has the potential to benefit the cancer treatment by overcoming Bcl-2 drug resistance.  As such, it adds a second motivation to pursue this combination, but as stated above, even without this second motivation, Le Tiran and Kotschv references already provide the necessary motivation to pursue a BCl-2 inhibitor and a Mcl-1 inhibitor for the treatment of cancer. 

Applicant argues that:  The Phillips reference (pages 8 and 9 of the declaration)
Examiner’s response:
The fact that the Mcl-1 inhibitor might be a tool and not intended to be a medicament, does not deny the fact that in vitro, a combination of a BCl-2 inhibitor and a selective Mcl-1 inhibitor are effective in treating cancer cells.
The fact that Phillips doe not disclose in vivo data, it does not mean that combinations of Mcl-1 inhibitors and Bcl-2 inhibitors will not be effective in vivo.  In fact, unless Applicant can demonstrate the contrary, there is always a presumption of in vitro in vivo correlation.  The cell assay disclosed by Phillips (see under Materials and Methods on page 2) has been extensively been used in order to predict the in vivo activity of anticancer compounds in general.  In fact, Phillips states: “Taken together, the data described herein demonstrate that approaches to inhibit Mcl-1 function can be combined with venetoclax, a selective Bcl-2 inhibitor, in pre-clinical models of NHL” (see last paragraph of page 6 into page 7), which demonstrates that these in vitro assays do correlate with in vivo efficacy.  It does not mean that this combination will “necessarily” work in vivo, but that there is a “reasonable” expectation that this combination will work in vivo.
MPEP 2164.02 II. (Correlation in vitro in vivo) states:
The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." In this regard, the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing a USPTO decision based on finding that in vitro data did not support in vivo applications).
Since the initial burden is on the examiner to give reasons for the lack of enablement, the examiner must also give reasons for a conclusion of lack of correlation for an in vitro or in vivo animal model example. However, a rigorous or an invariable exact correlation is not required, as stated in Cross v. Iizuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985):
Based upon the relevant evidence as a whole, there is a reasonable correlation between the disclosed in vitro utility and an in vivo activity, and therefore a rigorous correlation is not necessary where the disclosure of pharmacological activity is reasonable based upon the probative evidence. (Citations omitted.)
Even though the above paragraph refers to enablement rejections made by the Examiner when citing lack of in vitro in vivo correlation, the same standard applies to the prior art: unless Applicant can prove that the in vitro assay disclosed by Phillips does not correlate with in vivo results, it is safe to assume that there is a reasonable expectation that the combination of a Bcl-2 inhibitor and a Mcl-1 inhibitor will be effective in treating cancer in vivo. 

The statement by Hird et. al. “No in vivo activity was shown for A-1210477 (a Mcl-1 inhibitor), which is likely due to the low micromolar potency of this compound in cell viability assays, even in the most sensitive cell lines reported” (page 61, right column, first paragraph) means that at the time of the publication of the Hird reference (2019), the authors were not aware of any in vivo data for the compound A-1210477, which is not the same as saying: that there is data showing that the compound A-1210477 was not effective in vivo.  In fact, there is no evidence in the prior art that compound A-1210477 was tested in vivo and showed no efficacy.  To the contrary, there are a couple of publications that show that compound A-1210477 is effective in vivo: Wang et. al. (Oncology Letters (2019) 18:5481-5489) states: “The results of the present study indicated that the Mcl-1 selective antagonist (A-1210477) could overcome the resistance to the BCL-2/BCL-X antagonist (ABT-737) in vitro and in vivo” (see Abstract, last sentence).  Lin et. al. (Oncotarget (2017) 8:114457-114462) teach: “We showed that a A-1210477 treatment decreased ESCC formation and animal weight loss in a dose dependent manner” (see abstract).
So, obviously, Hird was not aware of the “in vivo” data that was already published for compound A-1210477.  So contrary to Applicant’s assertions, compound A-1210477 is effective in vivo.

Finally, Applicant states:
“Moreover, even if the in vitro data disclosed in Philips, et al. could be viewed to correlate with in vivo efficacy (despite the art-recognized lack of in vivo efficacy for A-1210477), such in vitro data cannot teach or suggest anything regarding the in vivo tolerability of the disclosed combination”.
However, what is “tolerability”?  It is going to be assumed that by “tolerability” Applicant means that there are no or minimal side effects at the dose that is efficacious to treat cancer.
First, and most important, there is absolutely no amounts, concentrations or ratios of either Bcl-2 inhibitors or Mcl-1 inhibitors required in the instant claims.  As such, the assumption that Applicant discovered something unexpected (an unexpected effectiveness-tolerability ratio) at most is not commensurate in scope with the claims, since the claims do not limit the Bcl-2 inhibitors and Mcl-1 inhibitors to any amount, concentration, ratio or any particular dose regime.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 29, 2022.